Case 1:20-cv-08759-VEC Document 26-2 Filed 03/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JDM IMPORT CO. INC., MG WORLDWIDE LLC, and
ASIA PACIFIC JEWELRY, L.L.C.,

Plaintiffs,
Vv. Case No. 1:20-cv- 08759-VEC

SHREE RAMKRISHNA EXPORTS PVT., LTD,
AMIT SHAH, and THE JEWELRY CoO.,

Defendants.

 

DECLARATION OF RAHUL DHOLAKIA IN SUPPORT
OF MOTION TO DISMISS

Rahul Dholakia, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declares the following to be tme and correct:

1. I am a Director of Shree Ramkrishna Exports Pvt., Ltd. I submit this
Declaration in support of defendants’ motion to dismiss the Amended Complaint. Unless

otherwise indicated, the following statements are based on my personal knowledge.

Shree Ramkrishna Exports Pvt., Ltd

2. Shree Ramkrishna Exports Pvt., Ltd. (“SRK”) is organized under the laws
of India. Its principal place of business is CC-6055, Bharat Diamond Bourse, G Block, Bandra
Kurla Complex, Bandra East, Mumbai 400051 Maharashtra, India. SRK does not maintain, and
has never maintained, an office in New York. SRK does not have any employees in New York
and is not registered to do business in New York. SRK does not own any property in New York.

While SRK does, on occasion, sell jewelry merchandise to certain customers located within New
Case 1:20-cv-08759-VEC Document 26-2 Filed 03/31/21 Page 2 of 2

York, sales to New York customers comprise only approximately 14% of SRK’s annual

business.

No Agency Relationship With TJC Jewelry, Inc.

3. Neither TJC Jewelry, Inc. (“TJC”) nor its President, Ashish Shah, are now,
nor have they ever been an officer, shareholder, employee, sales consultant or agent of SRK.
TJC has not served as an agent of SRK and had no authority to act generally on SRK’s behalf
now or during the relevant time period. TJC is also not a subsidiary of SRK and SRK has never
held an ownership interest in TJC, nor did it control TJC during the relevant time period.
Further, no representative of SRK has served as an officer, director or employee of TJC at any

time.

Dated: March 30, 2021 f< f

Rahul Dholakia

 

094261.00000 Litigation 15808097v1
